Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Jelinek et al., Zierhut et al. and Craighead et al. 
Claims 1, 26, 29 and 87 rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al. (WO2014190214 filed 22 May 2014) in view of Zierhut et al. (Nature structural & molecular biology 21.7 (2014): 617) and Craighead et al. (US20120244532).
Jelinek et al. disclose methods of chromatin analysis comprising extracting chromatin from a biological sample; contacting and incubating the extracted chromatin with a oligonucleotide-transposome complex or a protein-oligonucleotide complex, wherein the oligonucleotide comprises an extraction moiety; inducing an intermolecular reaction between the chromatin and the oligonucleotide, such as transposition or ligation; purifying and extracting the oligonucleotide-ligated, i.e. tagged, chromatin and sequencing (e.g. para 0012-0016, pg. 4-5; Example 6, pg. 28-29).
Furthermore, Jelinek et al. teach fragmenting chromatin prior to contacting with oligonucleotide complexes (e.g. para 0012-0016, pg. 4-5). 
Jelinek et al. teach an embodiment comprising using an antibody-oligonucleotide conjugate, wherein the oligonucleotide comprises a barcode as well as complementary overhangs to facilitate ligation (e.g. para 0022-0023, pg. 6). Jelinek et al. also teach antibody-transposome complexes and protein –transposome complexes, wherein the antibody or protein bind to target molecules (e.g. para 0017-0018, pg. 5-6; para 0090, pg. 20-21).
Jelinek et al.  teach antibody /binding protein targets include histone modifications (e.g. a primary antibody that binds trimethyl-lysine at residue 4 of Histone H3 (H3K4me3) as in para 
 Furthermore, Jelinek et al. teach the extraction moiety is biotin which facilitates capture by streptavidin-associated supports (e.g. para 0068-0069, pg. 14; biotin (or other) molecule conjugated to an oligonucleotide, preferably at one end, to facilitate purification of targeted DNA with streptavidin magnetic beads (or other suitable support conjugated to the other member of the selected high affinity binding pair as in para 0073, pg. 15-16).
 Furthermore, Jelinek et al. teach tagged chromatin complexes are subjected to size exclusion chromatography to purify and isolate desired chromatin population for further analysis (e.g. para 0035, pg. 7-8; para 0041,pg. 9; chromatin –antibody complexes are subjected to purification prior to biotin capture as in para 0105-0106,pg. 26).
 Therefore, Jelinek et al. render obvious the limitations: method for analyzing chromatin, comprising: (a)    covalently linking an oligonucleotide sequence to a plurality of isolated chromatin fragments, wherein the oligonucleotide sequence is configured to bind to a capture molecule; (b)    purifying the isolated chromatin fragments linked to an oligonucleotide sequence by size exclusion as recited in claim 1.
As Jelinek et al. teach extraction of purified chromatin by capture of associated biotinylated oligonucleotides with streptavidin associated supports (e.g. para 0068-0069, pg. 14; para 0073, pg. 15-16; chromatin –antibody complexes are subjected to purification prior to biotin capture as in para 0105-0106, pg. 26), they render obvious the limitation: (c)    binding claim 1.
As Jelinek et al. teach their conjugates comprise antibodies or other proteins that target histone modifications (e.g. para 0088, para 0090, pg. 20-21), they render obvious the limitations: wherein the target molecule comprises a histone modification as required by claim 26.
Furthermore, they render obvious the limitations: wherein the histone modification is selected from the group consisting of H3 Lys 9 (Me), H3 Lys 27 (Me), H3 Lys 36 (Me), H3 Lys 4 (Me)(e.g. a primary antibody that binds trimethyl-lysine at residue 4 of Histone H3 (H3K4me3) as in para 0088,pg. 20; conjugated proteins targeting H3k27me3, H3K27me3, H3K9me3, and H3K36me3 as in para 0090, pg. 20-21) as required by claim 29.
Furthermore, they render obvious claim 87.
Therefore, Jelinek et al. teach a method of generating tagged chromatin for further analysis.
However, Jelinek et al. do not expressly teach analysis as recited in steps d and e of claim 1.
 Regarding steps d and e of claim 1: 
Prior to the effective filing date of the claimed invention, Zierhut et al. teach methods comprising binding nucleosomal fragments to streptavidin coated beads; contacting these beads with proteins that associate with nucleosomes, labeling the binding proteins with fluorescently labeled antibodies and visualizing nucleosomal interactions by fluorescence st-2nd para, Fig. 1c and d, pg. 618; Fig. 4, pg. 620; Formation of NPCs and of the lamina depends on nucleosomes and   Nucleosomes, but not naked DNA, directly recruit ELYS sections, pg. 621-622; Fig. 5, pg. 621; Online methods especially Preparation of 19 × 601 DNA substrates and nucleosome assembly; Coupling of nucleosome arrays and naked DNA to beads and Fluorescence microscopy sections, pg. 10-11 of 12 pages).
Furthermore, Craighead et al. teach visualization of chromatin associated with antibodies that target histones by fluorescence microscopy is known in the art (e.g. chromatin labeled with antibody that target H3K27me3, H3K4me3 as in para 0105, para 0108,pg. 10; chromatin analysis by fluorescence microscopy as in para 0060,pg. 6; para 0085, pg. 8; para 0191, pg. 19).
Therefore, as both Zierhut et al. and Craighead et al. disclose methods of chromatin analysis by fluorescence microscopy, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Zierhut et al. comprising analysis of interactions of chromatin bound to streptavidin coated beads with fluorescently labeled markers that bind nucleosomes by fluorescence microscopy to include chromatin analysis comprising using histone-specific antibodies by fluorescence microscopy as taught by  Craighead et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method for analyzing chromatin.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jelinek et al. comprising analysis of 
Therefore, the combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. render obvious the limitation: d)    incubating the solid support with a first set of at least one labeling ligand with specific binding affinity for a target molecule and wherein the labeling ligand includes a marker (e)    imaging the solid support, whereby the isolated chromatin fragments comprising the target molecule are visualized as required by claim 1.


Jelinek et al., Zierhut et al., Craighead et al. and Shendure et al.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al., Zierhut et al. and Craighead et al. as applied to claims 1,26,29 and 87 above, and further in view of Shendure et al.(US20130203605).
The combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. as applied above are incorporated in this rejection.
Jelinek et al., Zierhut et al. and Craighead et al. teach a method comprising tagging chromatin prior to further analysis using labeled markers.
 However, they do not expressly teach claim 2.

Therefore, Shendure renders obvious claim 2.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jelinek et al., Zierhut et al. and Craighead et al.  comprising providing chromatin that is ligated with oligonucleotides to include adapter oligonucleotides comprising uracil bases as taught by Shendure et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for analyzing chromatin.

Jelinek et al., Zierhut et al., Craighead et al., Rotem et al. and Shendure et al.   
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al., Zierhut et al. and Craighead et al. as applied to claims 1,26,29 and 87 above, and further in view of Rotem et al. (US20150057163; filed 05 September 2014) and Shendure et al.(US20130203605).
The combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. as applied above are incorporated in this rejection.
Jelinek et al., Zierhut et al. and Craighead et al. teach a method comprising tagging chromatin prior to further analysis using labeled markers.

 However, they do not expressly teach claims 10 and 23.
Rotem et al. disclose methods of chromatin analysis comprising encapsulating single cells in individual droplets with micrococcal nuclease, i.e. MNase and subjecting these droplets to conditions that facilitate cell lysis and cleaving of chromatin to yield fragments comprising nucleosomal structure. These droplets are merged with other droplets comprising ligase and adapters and the merged droplets are subjected to conditions that facilitate ligation of adapters prior to further analysis including sequencing (e.g. para 0026-0030, pg. 2-3; para 0045, pg. 4; As a specific example, using a microfluidic device, cells may be encapsulated in drops at a density of at most one cell per drop. The cells are lysed and chromatin is fragmented by MNase enzymatic digestion into its single units, called nucleosomes as in para 0087, pg. 9; para 0084-0089, pg. 9-10; Example 2, pg. 10-11). 
The resultant emulsion comprising tagged target chromatin is broken prior to further analysis (e.g. para 0087-0089,pg. 9-10; Example 2, pg. 10-11) such as sequencing (e.g. para 0008, pg. 1; any sequencing technologies such as bisulfite sequencing as in para 0062,pg. 6).
 Rotem et al. teach the adapters may have structural features such as primer binding sites, restriction sites and barcodes (e.g. para 0028, pg. 2; para 0084-0089, pg. 9-10).
Therefore, Rotem et al. render obvious the limitations: wherein the isolated chromatin fragments are obtained by a method comprising: (a) separating single cells into droplets formed claim 10.
Furthermore, Rotem et al. render obvious the limitations: wherein the isolated chromatin fragments are obtained by a method comprising: (a)    lysing at least one cell; and
(b) incubating the lysed cell with adapters as required by claim 23.
However, Rotem et al. do not expressly teach providing beads comprising barcodes as required by claim 10.
	Furthermore, Rotem et al. do not teach incubating target with a Tn5-transposase loaded with two tagmentation adapters as recited in claim 23.
Shendure et al. also teach droplet-based methods of tagging DNA.
Shendure et al. teach a method comprising compartmentalizing high molecular weight genomic DNA , i.e. HMW gDNA,  in droplets with PCR reagents and merging these droplets with droplets comprising transposomes comprising adaptors and subjected to a transposition reaction. The transposition droplets are then merged with droplets, wherein each droplet comprises one barcoded bead and PCR reagents to tag the target DNA with droplet-specific barcodes (e.g. barcoded beads as in para 00154, pg. 12; pre-transposed as in para 0156, pg. 12-13; At a minimum, these data illustrate that the MDA droplets can be fused with droplets supporting the transposome reaction, and these could subsequently be fused with larger droplets containing PCR reagents and barcoded primers as in para 0159, pg. 13; Fig. 8-10). 

 They further teach these methods result in target DNA comprising transposed sequences and barcodes (e.g. The same effective end-results may be achieved exclusively with in vitro methods. Each of the methods described herein (2.B, 2.C) are dependent on capturing transposome fragmentation products within each emulsion droplet to a uniquely barcoded bead as in para 0160, pg. 13; Fig. 10). 
Shendure et al. also teach cleaving the barcode from the bead (e.g. para 0181, pg. 15).
 Furthermore, Shendure et al. teach their methods comprise providing Tn5 transposase (e.g. para 0103, pg. 9).
Regarding the limitation “a unique barcode sequence that is configured to be further ligated to the oligonucleotide sequence” as recited in claim 10:
 This limitation is interpreted to mean the barcode sequence is not blocked to prevent ligation at the free end.
Regarding the limitation “tagmentation adapters configured for ligation to the oligonucleotide sequence” as recited in claim 23:
 This limitation is interpreted to mean the adapters are not blocked to prevent ligation at the free end.
It is further noted that, like Rotem et al., Shendure et al. teach embodiments comprising ligating adaptors to isolated chromatin (e.g. para 0100-0101, pg. 9).

Therefore, as Rotem et al. and Shendure et al. do not expressly teach barcodes blocked at the ends,  the combined teachings of Rotem et al. and Shendure et al. render obvious the requirements of providing droplets comprising no more than one bead comprising a unique barcode sequence and (d)    removing the barcode sequence from the bead, whereby isolated chromatin fragments are generated comprising a unique barcode sequence that is configured to be further ligated to the oligonucleotide sequence as required by claim 10.
Furthermore, as Rotem et al. and Shendure et al. do not expressly teach adapters blocked at the ends, the combined teachings of Rotem et al. and Shendure et al. render obvious the requirement of (b)    incubating with a Tn5-transposase loaded with two tagmentation adapters configured for ligation to the oligonucleotide sequence as required by claim 23.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the method of Jelinek et al., Zierhut et al. and 
	

Jelinek et al., Zierhut et al., Craighead et al. and Rotem et al.   
Claims 11, 16, 17, 55, 56, 74, 83, 95-97 are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al., Zierhut et al. and Craighead et al. as applied to claims 1,26,29 and 87 above, and further in view of  Rotem et al.(US20150057163; filed 05 September 2014).
The combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. as applied above are incorporated in this rejection.
Jelinek et al., Zierhut et al. and Craighead et al. teach a method comprising tagging chromatin prior to further analysis using labeled markers.

Therefore, they render obvious the limitations: wherein active and inactive genes are determined by a method comprising analyzing gene sequences bound to nucleosomes comprising histone modifications indicative of active chromatin or inactive chromatin as required by claim 97.
 However, the combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. do not expressly teach claims 11, 16, 17, 55, 56, 74, 83, 95 and 96.
Rotem et al. disclose methods of chromatin analysis comprising encapsulating single cells in individual droplets with micrococcal nuclease, i.e. MNase and subjecting these droplets to conditions that facilitate cell lysis and cleaving of chromatin to yield fragments comprising nucleosomal structure. These droplets are merged with other droplets comprising ligase and adapters and the merged droplets are subjected to conditions that facilitate ligation of adapters prior to further analysis including sequencing (e.g. para 0026-0030, pg. 2-3; para 0045, pg. 4; As a specific example, using a microfluidic device, cells may be encapsulated in drops at a density of at most one cell per drop. The cells are lysed and chromatin is fragmented by MNase enzymatic digestion into its single units, called nucleosomes as in para 0087, pg. 9; para 0084-0089, pg. 9-10; Example 2, pg. 10-11). 

 Rotem et al. teach the adapters may have structural features such as primer binding sites, restriction sites and barcodes (e.g. para 0028, pg. 2).
 Rotem et al. teach the starting cell sample comprises blood cells or cancer stem cells (e.g. para 0036, pg. 3).
 Furthermore, Rotem et al. teach their method uses other types of compartments, such as well in a multi-well plate(e.g. In contrast, in certain embodiments of the present invention, a plurality of cells, Some or all of which may contain individual epigenetic differences, may be studied, at resolutions down to the single cell level, for example, within microfluidic droplets or other compartments as in para 0034,pg. 3; the average density is about 1 cell/droplet or compartment as in para 0038,pg. 3; cell lysate combined with ligase and adapters in compartments as in para 0056-0057, pg. 6; para 0061,pg. 6; If compartments are used, the compartments may be wells of a microwell plate (e.g., a 96-well, a 384-well, a 1536-well, a 3456-well microwell plate, etc. as in para 0078,pg. 9).
Therefore, Rotem et al. render obvious the limitations: method according to claim 1, wherein the isolated chromatin fragments are obtained by a method comprising:
(a)    separating single cells into droplets formed by an aqueous solution in oil emulsion, wherein each droplet comprises a single cell, a nuclease, and a lysis buffer; and
claim 11.
Furthermore, Rotem et al. render obvious the limitation: method according to claim 11, wherein after the step of covalently linking an oligonucleotide sequence to a plurality of isolated chromatin fragments the method further comprises breaking the emulsions as required by claim 16.
As Rotem et al. teach their method is done in other types of compartments such as wells of a multi-well plate, they render obvious the limitations: method according to claim 1, wherein the isolated chromatin fragments are obtained by a method comprising: (a)    separating single cells into individual wells; (b)    lysing cells within each well; and (c)    digesting the lysed cells with a nuclease, wherein the oligonucleotide sequence is covalently linked within each well as recited in claim 17.
As Rotem et al. teach treating lysed cells with micrococcal nuclease, i.e. MNase, under conditions that results in cleaving chromatin into fragments comprising a single nucleosome (e.g. As a specific example, using a microfluidic device, cells may be encapsulated in drops at a density of at most one cell per drop. The cells are lysed and chromatin is fragmented by MNase enzymatic digestion into its single units, called nucleosomes as in para 0087, pg. 9), they render obvious the limitation: wherein the isolated chromatin fragments comprise at least one nucleosome as recited in claim 55.
 claim 56.
Furthermore, they render obvious the limitations: method of claim 1, wherein the chromatin fragments are obtained from a biological sample selected from the group consisting of blood (e.g. para 0036, pg. 3) as required by claim 74.
Furthermore, as Rotem et al. teach analysis of cancer cells (e.g. para 0036, pg. 3), they render obvious claim 83.
Furthermore, as Rotem et al. teach sequencing of nucleosome sequences comprising ligated adapters (e.g. para 0008, pg. 1; any sequencing technologies such as bisulfite sequencing as in para 0062, pg. 6), they render obvious the limitations: further comprising sequencing of the DNA associated with single nucleosomes, whereby nucleosome composition, modification and/or nucleotide sequence is determined for single nucleosomes obtained from cell-free chromatin fragments as required by claim 95.
Furthermore, they render obvious the limitations: wherein sequencing comprises sequencing of bisulfite converted DNA (e.g. para 0062, pg. 6) as required by claim 96.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jelinek et al., Zierhut et al. and Craighead et al. to include a method comprising contacting compartmentalized single cells with MNase to preserve nucleosomal structures prior to ligation of adapters and sequencing as taught by Rotem et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, 

Jelinek et al., Zierhut et al., Craighead et al., Rotem et al. and Nishida et al.   
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al., Zierhut et al., Craighead et al. and Rotem et al., as applied to claims 11, 16, 17, 55, 56, 74, 83 and 95-97 above, and further in view of Nishida et al.("Genome-wide maps of mononucleosomes and dinucleosomes containing hyperacetylated histones of Aspergillus fumigatus." PloS one 5.3 (2010): e9916; 8 pages).
The combined teachings of Jelinek et al., Zierhut et al., Craighead et al., and Rotem et al. as applied above are incorporated in this rejection.
The combined teachings of Jelinek et al., Zierhut et al., Craighead et al., and Rotem et al. disclose a method comprising providing chromatin comprising at least one nucleosome.
 Furthermore, Rotem et al. teach providing nucleosomal chromatin by treating compartmentalized single cells with micrococcal nuclease, MNase (e.g. para 0026-0030, pg. 2-3; para 0045, pg. 4; As a specific example, using a microfluidic device, cells may be encapsulated in drops at a density of at most one cell per drop. The cells are lysed and chromatin is fragmented by MNase enzymatic digestion into its single units, called nucleosomes as in para 0087, pg. 9; para 0084-0089, pg. 9-10; Example 2, pg. 10-11).
However, the combined teachings of Jelinek et al., Zierhut et al., Craighead et al., and Rotem et al. do not expressly teach claim 57.
 MNase (TAKARA BIO, Kyoto, Japan) was used at a concentration of 5 U/mg of mycelium for 15 or 30 min at 37uC. We sequenced and mapped the paired ends of the nucleosomal DNA fragments using a massively parallel sequencing platform (Illumina, San Diego, CA, USA). After the chromatin sample had been treated with MNase, the cleavage products were analyzed by agarose gel electrophoresis. We then cut off the mononucleosomal and dinucleosomal DNA fragments separately as in Preparation and sequencing of the paired ends of nucleosomal DNA fragments section, Materials and Methods section, pg. 7 of 8).
Therefore, Nishida et al. render obvious the limitation: method according to claim 55, wherein the isolated chromatin fragments comprise a stretch of 2-5 adjacent nucleosomes as recited in claim 57.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jelinek et al., Zierhut et al., Craighead et al., and Rotem et al. comprising incubating target chromatin with MNase to yield nucleosomal structures to include modulating the incubation time of the MNase treatment to yield polynucleosomal structures  as taught by Nishida et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for analyzing chromatin.

Jelinek et al., Zierhut et al., Craighead et al. and Chapman-Rothe et al.   
Claims 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Jelinek et al., Zierhut et al. and Craighead et al. as applied to claims 1, 26, 29 and 87 above, and further in view of Chapman-Rothe et al. ("Chromatin H3K27me3/H3K4me3 histone marks define gene sets in high-grade serous ovarian cancer that distinguish malignant, tumour-sustaining and chemo-resistant ovarian tumour cells." Oncogene 32.38 (2013): 4586-4592).
The combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. as applied above are incorporated in this rejection.
Jelinek et al., Zierhut et al. and Craighead et al. teach a method comprising tagging chromatin prior to further analysis using labeled markers.
 Furthermore, Jelinek et al. teach sequencing analysis of chromatin comprising providing antibody conjugates wherein the antibody is specific for histone modifications that are associated with active chromatin (e.g. para 00152-00155, pg. 43-45).
 Furthermore, Craig head disclose methods for analysis of bivalent histone modifications, i.e. H3K27me3 and H3K4me3 epigenetic marks (e.g. para 0108, pg. 10; para 0110, pg. 11; Craighead).
However, the combined teachings of Jelinek et al., Zierhut et al. and Craighead et al. do not expressly teach claims 88 and 89.
Chapman-Rothe et al. disclose chromatin analysis of bivalent histone modifications comprising H3K4me3 and H3K27me3 in association with cancer is known in the art (e.g. entire Chapman-Rothe reference; We have identified gene sets associated with H3K27me3 and 
 Therefore, Chapman-Rothe et al. render obvious the limitations: method according to claim 87, wherein bivalent histone modifications are detected, whereby if a greater proportion of nucleosomes with bivalent histone modifications is detected as compared to random histone modifications cancer or increased risk of cancer is indicated as recited in claim 88.
Therefore, Chapman-Rothe et al. render obvious the limitations: method according to claim 88, wherein the bivalent histone modifications are H3K27me3 and H3K4me3 as recited in claim 89.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jelinek et al., Zierhut et al. and Craighead et al. to include analysis of bivalent histone modification comprising H3K4me3 and H3K27me3 in association with cancer as taught by Chapman-Rothe et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for analyzing chromatin.




Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  
 In response to Remarks filed 06 October 2020:
Regarding Applicants’ arguments that the cited art does not meet the requirements of the limitation: “imaging the solid support, whereby the isolated chromatin fragments comprising the target molecule are visualized” as recited in claim 1:
 These arguments are persuasive.
As the previously cited art does not expressly teach visualizing chromatin on a solid support, Zierhut et al. and Craighead et al. are applied to show the technique of binding chromatin comprising  nucleosomes to beads and detecting interactions with fluorescently labeled markers by fluorescence microscopy is known in the art prior to the effective filing of the claimed invention.
Regarding Applicants’ arguments in reference to the teaching of Jelinek: 
These arguments are not persuasive.
As noted in the current rejections, Jelinek et al. teach extraction of chromatin and subsequent treatment with antibody conjugates that target histones (e.g. para 0017-0018, pg. 5-6; para 0090, pg. 20-21). Jelinek et al. also teach an embodiment comprising using an 
 Furthermore, Jelinek et al. teach the extraction moiety is biotin which facilitates capture by streptavidin-associated supports (e.g. para 0068-0069, pg. 14; para 0073, pg. 15-16).
Furthermore, considering the Jelinek reference as a whole, Jelinek et al. teach fragmenting chromatin prior to further analysis (e.g. para 0012-0016, pg. 4-5). 
Regarding Applicants’ arguments regarding the additional teachings of Shendure in the rejection of claim 2; of Rotem and Shendure in the rejection of claims 10 and 23; of Rotem in the rejection of claims 11, 16, 17, 55, 56, 74, 83, 95-97; and of Chapman-Rothe in the rejection of claims 88 and 89: The additional art is applied as they meet the requirements of the respective claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Examiner, Art Unit 1639